Case 17-51858-lrc   Doc 58   Filed 12/19/18 Entered 12/19/18 12:48:54   Desc Main
                             Document      Page 1 of 5
Case 17-51858-lrc   Doc 58   Filed 12/19/18 Entered 12/19/18 12:48:54   Desc Main
                             Document      Page 2 of 5
Case 17-51858-lrc   Doc 58   Filed 12/19/18 Entered 12/19/18 12:48:54   Desc Main
                             Document      Page 3 of 5
Case 17-51858-lrc   Doc 58   Filed 12/19/18 Entered 12/19/18 12:48:54   Desc Main
                             Document      Page 4 of 5
Case 17-51858-lrc   Doc 58   Filed 12/19/18 Entered 12/19/18 12:48:54   Desc Main
                             Document      Page 5 of 5
